DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment

	Claims 5-8, and 14-32 were previously cancelled. Claims 1, 12 and 33 have been amended as requested in the amendment filed on December 18, 2020. Following the amendment, claims 1-4, 9-13, 33 and 34 are pending in the instant application and are under examination in the instant office action.
Information Disclosure Statement
The information disclosure statements (IDSs) submitted on December 18, 2020 and February 25, 2021 were filed after the mailing date of the Non-final rejection on September 22, 2020, however, the submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112, Second Paragraph 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


As currently amended to recite the specific mAb158 antibody and genotyping, the rejection of Claims 1-4, 9-13, 33 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn.

Claim Rejections - 35 USC § 112, First Paragraph 
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

As currently amended, Claims 1-4, and 9-13 stand as rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph.  
As currently amended to recite preventing, alleviating and treating traumatic brain injury comprising administering the antibody of mAb158, Claims 1-4, 9-13, 33 and 34 stand as rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement for reasons of record in the previous action as applied to the previous claim set.
Applicant argues that prior to filing the skilled person would know that mAb158 reduces amyloid beta protofibrils in the brain, and that the antibody crosses the blood brain barrier (Remarks pg. 6).  Applicant asserts that the instant specification demonstrates this antibody binds to protofibrils in brain homogenates of TBI patients.  Applicant asserts. “The skilled person would therefore be able to use the known antibody mAb158 and/or humanized versions thereof, known to be selective for the Aβ protofibril target and able to cross the blood brain barrier, for the disclosed purposes of treating TBI, e.g., by reducing the amount of protofibrils in an 
 This is not persuasive.  There is no nexus between the presence of protofibrils and TBI pathology, such that binding protofibrils with antibody provides prevention, alleviation or treatment of traumatic brain injury.  Therefore, the examiner maintains the position that the amount of experimentation required to demonstrate reasonable success goes beyond what is routine in the art and constitutes undue further experimentation.
Thus, the rejection is maintained.

Conclusion
Claims 33 and 34 are allowed.
Claims 1-4, and 9-13 are rejected.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STACEY NEE MACFARLANE whose telephone number is (571)270-3057.  The examiner can normally be reached on M-F 8-5 & most Saturdays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on 571-272-0911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.